Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 1 of 60




                        Exhibit 1
        Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 2 of 60



                 SETTLEMENT AGREEMENT AND LIMITED RELEASE

        This Settlement Agreement and Limited Release (“Agreement”) is made by and between
named Plaintiff Deborah George (“Plaintiff”), and opt-in Plaintiffs Susan Schouten [AZ], Lisa
Rogers Stock [CA], Dennis Lonergan [CO], Karen Fitzpatrick [ID], Amicie Crayton [IL],
Pamela Ogden [MD], Colleen Korb [OH], and Pamela Johnson [WA], on behalf of themselves,
the class and subclasses they purport to represent, their agents, representatives, assignees,
executors, and trustees (collectively, “Plaintiffs”) and Defendant Academy Mortgage
Corporation (UT), on behalf of itself, its parents, divisions, subsidiaries, predecessors and
successors, and its and their directors, officers, members, fiduciaries, insurers, employees,
attorneys and agents (collectively, “Academy” or the “Company”) (Plaintiffs and Academy are
each a “Party” and collectively referred to herein as the “Parties”).

        WHEREAS, on February 12, 2016, Plaintiff Deborah George commenced this litigation
by filing a Complaint (“Complaint”) in the U.S. District Court for the Northern District of
Georgia (the “Court”), captioned Deborah George, individually and on behalf of others similarly
situated v. Academy Mortgage Corporation (UT), Civil Action No. 1:16-cv-00471-CAP (the
“Action”), asserting individual and collective action claims under the Fair Labor Standards Act,
29 U.S.C. §§ 201, et seq. (“FLSA”), alleging that Academy as a company-wide payroll practice
paid its non-exempt employees certain non-discretionary bonuses and other non-excludable
incentive compensation that were not included in the calculation of the overtime premiums that
Academy paid for the overtime hours recorded and paid as worked during the time period in
which the bonus was earned, in one or more pay periods from the period beginning three years
prior to the Complaint filing date, as defined more fully below;

        WHEREAS, as of this date, two hundred and sixty-six (266) individuals have executed
and submitted consents to join the Action as party plaintiffs asserting FLSA claims against
Academy (the “Opt-In Plaintiffs”), which the parties agreed to be deemed timely filed and/or
tolled as of the earlier of (i) the date the consent was filed in court, or (ii) the date the executed
consent was received by the notice administrator in response to the opt-in notice distributed in
the Action; and

         WHEREAS, the parties acknowledge that Plaintiff, by and through lead class/collective
counsel C. Andrew Head of Head Law Firm, LLC (“Class Counsel”), at all times intended to
amend the Complaint (and communicated that intention to amend to Academy’s counsel at the
initial early planning conference in the Action) after the close of the collective action opt-in
period to include class action claims pursuant to FED. R. CIV. P. 23 in states (i) having state
statutes permitting state law claims for wages, damages, interest or penalties arising out of the
failure to pay overtime on bonuses alleged in the Claim (defined below), (ii) having sufficient
numerosity of potential class members for potential class certification, (iii) in which an opt-in
plaintiff who joined the Action worked overtime hours for which the calculation of the overtime
rate paid did not include amounts paid by the bonus at issue in the Claim (the “potential state law
class actions”); and

        WHEREAS, the parties agreed to negotiate potential settlement regarding the Claim
under the FLSA and the laws of the potential state law class actions, Defendant produced payroll
data regarding the periods applicable to the Claim under the FLSA and the laws of the state law
                                                   1
       Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 3 of 60



class actions from which the parties could extrapolate potential damage models, and the parties
subsequently engaged in an in-person mediation on April 28, 2017, before experienced wage and
hour mediator Steven G. Pearl, Esq.; and

        WHEREAS, Plaintiff subsequently filed to amend the Complaint to add state law class
action claims for the states of Arizona, California, Colorado, Idaho, Illinois, Maryland, Ohio, and
Washington (the “Filed States”); and

        WHEREAS, Academy denies that it has committed any wrongdoing or violated any state
or federal law pertaining to payment of wages or hours of work and has vigorously defended the
federal and state law claims asserted in the Action; and

        WHEREAS, in order to avoid the expense and burden of further litigation, the Parties
desire to resolve the Claim for all Named Plaintiffs, Opt-In Plaintiffs, and the absent class
members of the Filed States.

      NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises hereinafter set forth, the Parties agree as follows:

1.     Definitions.

       a. “Bonuses” mean the Performance Bonuses, Signing Bonuses, Referral Bonuses,
          Lump Sum Holiday Pay, or Double Pay (all as defined below) paid for the Claim
          Periods that were contained in the payroll data produced by Academy to Plaintiffs in
          preparation for the mediation, that were not included (as alleged by Plaintiffs to be
          required by law, except as to double pay which Academy negotiated to be included in
          this release for clarity) in the calculation of the regular rate upon which Academy
          calculated the overtime premiums paid for hours worked in the work weeks in which
          Plaintiffs worked the hours compensated by the Bonuses.

       b. “Claim” means Plaintiffs’ allegation that the overtime premiums that Academy paid
          its employees internally classified and paid as non-exempt for the hours that
          Defendant compensated on its regularly scheduled pay periods, as contained in its
          payroll records produced to Plaintiff for the Claim Periods prior to mediation, were
          paid at less than the full required overtime premium amounts because the overtime
          premium amounts were calculated and paid without factoring in the Bonuses amounts
          paid, resulting in non-payment of overtime premiums on the Bonuses amounts paid
          for Plaintiffs’ work in the work weeks in which Plaintiffs worked the recorded hours
          compensated by the Bonuses within the Claim Periods, limited in scope to only those
          non-exempt employees who worked overtime hours under applicable law in a work
          week for which the amounts of one or more of the Bonuses were paid (except double
          pay, which is merely derivative of overtime hourly rate pay) and received overtime
          premiums paid for those overtime hours that were calculated and paid without
          factoring in the amounts that Academy actually paid as the Bonuses at issue within
          the Claim Periods.

       c. “Claim Periods” means as follows:
                                                2
Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 4 of 60




   1. For Performance Bonuses (defined as the bonuses and commissions amounts
      actually paid, reflected under the columns titled “Ops Bonus,” “Bonus,” or
      “Commission” in the final AMC002029 spreadsheet produced by Academy prior
      to mediation, that were not included in the calculation of the regular rate upon
      which Academy calculated and paid the overtime premiums in its regular pay
      periods that were paid for hours worked in the work weeks in which Plaintiffs
      worked the hours compensated by those bonuses and commissions)
      (“Performance Bonuses”), from the FLSA Start Date and, as applicable, the State
      Class Start Date, until the First Inclusion Date.
   2. For Signing Bonuses having a “clawback” period with a recoupment provision
      tied to remaining employed for a set number of months (defined as the amounts
      actually paid, reflected under the column titled “Sign on Bonus” in the final
      AMC002029 spreadsheet produced by Academy prior to mediation, that were not
      included in the calculation of the regular rate upon which Academy calculated and
      paid the overtime premiums in its regular pay periods that were paid for hours
      worked in the work weeks in which Plaintiffs worked the hours compensated by
      those Signing Bonuses) (“Signing Bonuses”), from the FLSA Start Date and, as
      applicable, the State Class Start Date, through the Settlement Date;
   3. For Double Pay (defined as the amounts actually paid, reflected under the column
      titled “DBL Earnings” in the final AMC002029 spreadsheet produced by
      Academy prior to mediation, that were not included in the calculation of the
      regular rate upon which Academy calculated and paid the overtime premiums in
      its regular pay periods that were paid for hours worked in the work weeks in
      which Plaintiffs worked the hours compensated by those Double Pay payments)
      (“Double Pay”), from the FLSA Start Date and, as applicable, the State Class
      Start Date, through the Settlement Date;
   4. For Lump Sum Holiday Pay (defined as the amounts actually paid, reflected
      under the column titled “Hol Pay” in the final AMC002029 spreadsheet produced
      by Academy prior to mediation, that were not included in the calculation of the
      regular rate upon which Academy calculated and paid the overtime premiums in
      its regular pay periods that were paid for hours worked in the work weeks in
      which Plaintiffs worked the hours compensated by those Holiday Pay payments)
      (“Holiday Pay”), from the FLSA Start Date and, as applicable, the State Class
      Start Date, through the Settlement Date; and
   5. For Referral Bonuses (defined as the amounts actually paid, reflected under the
      column titled “Referral Bonus” in the final AMC002029 spreadsheet produced by
      Academy prior to mediation, that were not included in the calculation of the
      regular rate upon which Academy calculated and paid the overtime premiums in
      its regular pay periods that were paid for hours worked in the work weeks in
      which Plaintiffs worked the hours compensated by those Referral Bonus
      payments) (“Referral Bonuses”), from the FLSA Start Date and, as applicable, the
      State Class Start Date, through the Settlement Date.

d. “First Inclusion Date” means the April 25, 2016 pay date (the first pay date on which
   Academy began including all of those amounts in factoring overtime premiums owed

                                        3
Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 5 of 60



   due to Performance Bonuses for hours worked during the preceding month of March,
   2016);

e. “Plaintiffs” means the Named Plaintiffs and the Opt-In Plaintiffs in the Action.

f. “FLSA Start Date” means the date three years prior to a plaintiff’s filing in this case
   (or submission to the notice administrator per the parties’ Stipulation [Doc. 20]) of
   their signed consent to join the Action, as adjusted per the parties’ Tolling
   Agreement.

g. “State Class Start Date” means the maximum look-back period under the applicable
   Filed States’ statutes of limitations, based on the September 1, 2016 start date of the
   parties’ Tolling Agreement in the Action.

h. “Released FLSA Claims” means any and all Plaintiffs’, Opt-in Plaintiffs’, and for any
   State Settlement Class members who receive notice and timely file a claim form to
   receive payment on an FLSA claim their, claims, obligations, demands, actions,
   rights, causes of action and liabilities, whether known or unknown, against Academy
   that were or could have been asserted in the Complaint or Amended Complaint in the
   Action based exclusively on the Claim for the Claims Period, for alleged unpaid
   wages, overtime compensation, liquidated or other damages, unpaid costs, penalties
   (including late payment penalties), interest, attorneys’ fees, litigation costs, restitution
   or other compensation and relief, arising under the FLSA for the time period between
   the FLSA Start Date and the Settlement Date.

i. “Released State Law Claims” means any and all State Settlement Class members’
   claims, obligations, demands, actions, rights, causes of action and liabilities, whether
   known or unknown, against Academy that were or could have been asserted in the
   Complaint or Amended Complaint based exclusively on the Claim for the Claims
   Period, for alleged unpaid wages, overtime compensation, liquidated or other
   damages, unpaid costs, penalties (including late payment penalties), interest,
   attorneys’ fees, litigation costs, restitution or other compensation and relief arising
   under state statutes, regulations, or common law, for the time period between the
   State Class Start Date and the date of preliminary approval.

j. “Settlement Date” means April 28, 2017, the date of the parties’ agreement in
   principle to settlement of the Claim in the Action.

k. “State Class Claims” mean the following damages, compensation, and other penalties
   for the Claim, as applicable per state:

   1.   Arizona Class: Overtime back pay and treble damages
   2.   California Class: Overtime back pay, interest, § 203 penalties, § 226 penalties
   3.   Colorado Class: Overtime back pay and 175% penalty
   4.   Idaho Class: Overtime back pay and treble damages
   5.   Illinois Class: Overtime back pay and double damages
   6.   Maryland Class: Overtime back pay and treble damages
                                           4
        Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 6 of 60



           7. Ohio Class: Overtime back pay and § 4113.15 penalties
           8. Washington Class: Overtime back pay and double damages

       l. “Tolling Period” means the period beginning with the September 1, 2016 effective
          date of the parties’ Tolling Agreement, a copy of which is attached hereto as Exhibit
          A, and continuing through June 13, 2017.

2.     No Admission of Liability or Concession as to the Merits.

        Academy expressly denies any wrongdoing or any violation of state or federal law as
alleged in the Action. Nothing contained in this Agreement shall be construed as an admission
of any liability or concession as to the merits of any claim by any Party, and all Parties agree not
to offer this Agreement as evidence or otherwise use it in any judicial or administrative
proceeding, except that this Agreement may be introduced in any proceeding for the sole purpose
of enforcing its terms.

3.     Approval of Settlement.

                (a)    All terms of this Agreement are contingent upon the approval of the
Parties’ settlement and certification by the Court (and, as applicable, any bankruptcy court
having jurisdiction over Plaintiff’s claim) of the Settlement Classes (as defined in Section 5
below) for settlement purposes only.

                        (i)    For purposes of this Agreement, “Preliminary Approval” shall be
deemed to occur upon the issuance of a Court order conditionally certifying the Settlement
Classes specified in Section 5 for purposes of providing notice to the affected individuals as
described below (the “Preliminary Approval Order”). The Preliminary Approval Order shall
also, among other things, require any requests for exclusion from the Rule 23 Settlement Class or
objections to the Settlement to be received no later than the deadline for affected individuals to
respond to the aforementioned notice.

                       (ii)    If the Court grants an order (“Final Approval Order”) fully, finally,
and unconditionally (1) granting the Parties’ motion for final approval of their settlement and (2)
extinguishing the released claims as specified herein, and the settlement is approved as required
by an order entered by any applicable bankruptcy court, then the “Effective Date” of this
settlement shall be deemed to occur (A) thirty-five (35) days after the issuance of the later of
such approval orders, if no appeal of said order is filed within that 35-day period, or (B) upon the
final disposition of any appeal that has the effect of affirming the order in its entirety (“Effective
Date”).

                        (iii) The Parties agree to cooperate and take all steps necessary and
appropriate to jointly move for a Preliminary Approval Order and Final Approval Order before
the Court in the Action, and by Class Counsel in any applicable bankruptcy action, and otherwise
effectuate all aspects of this Agreement. The Parties agree that they will jointly move for a Final
Approval Order incorporating the terms of this Settlement Agreement as the parties’ stipulated
judgment, and retaining jurisdiction over its enforcement. The Parties may notify the Court by


                                                  5
        Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 7 of 60



Joint Notice that the payment obligations have been satisfied and, if requested by Academy upon
satisfaction of payment obligations by the QSF, satisfaction of judgment shall enter at that time.

               (b)     Academy stipulates for settlement purposes only to the certification of the
Settlement Classes but does not waive, and instead expressly reserves, its right to challenge the
propriety of conditional or class certification for any purpose as if this Agreement had not been
entered into by the Parties in the event that the Court does not approve the settlement or the
Effective Date does not occur.

               (c)     The Parties and their counsel agree that they will, following their
execution of this Agreement, execute a Joint Motion For Preliminary Approval of Class and
Collective Action Settlement and Incorporated Memorandum of Law seeking Preliminary
Approval of their proposed settlement. The Parties agree that they will file the Joint Motion with
the Court within 21 days of the execution by all parties of this Agreement, and Class Counsel
will take such actions necessary to obtain approval from any bankruptcy court having
jurisdiction over Plaintiff’s claims herein.

                (d)     The Parties agree that if the Court (or the applicable bankruptcy court)
does not grant preliminary or final approval of the settlement due to the Court’s rejection of (i)
the class-wide payment and release structure or (ii) the amount of any payments to be paid from
settlement, then this Agreement may be rejected by Academy as to (i) or by Plaintiffs as to (ii)
herein. If a party rejects the settlement under the exclusive list of rights in this subparagraph, the
Parties agree to work in good faith to attempt to resolve the dispute in favor of compromise
resulting in an approved agreement under the Dispute Resolution procedures set forth in Section
25 below.

                (e)    In conjunction with the filing of the Joint Motion, the Parties will jointly
request that the Court hold a fairness hearing regarding the Parties’ request for approval of their
proposed settlement not fewer than one-hundred (100) days after the filing of the Joint Motion.
Counsel for the Parties will communicate with the Clerk of the Court and make any further
filings necessary to secure the approval of their request. Class Counsel will take such actions
necessary to obtain final approval from any bankruptcy court having jurisdiction over Plaintiff’s
claims herein.

4.     Amendment to Complaint.

              (a)    Prior to or no later than concurrent with the filing of the Parties’ Joint
Motion, Class Counsel shall file pursuant to FED. R. CIV. P. 15(a)(2) (and with Academy’s
express consent to amending the pleadings) the Amended Complaint in the Action.

                 (b)    The Parties hereby stipulate and agree that Academy shall not be required
to serve or file a responsive pleading in response to the Amended Complaint itself unless, for any
reason, (i) the Court denies the Parties’ request for Preliminary Approval, (ii) the Court does not
enter the Final Approval Order; or (iii) the Effective Date cannot occur. In which case, Academy
will have 21 days from such date to file and serve a responsive pleading.




                                                  6
        Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 8 of 60



5.     Settlement Classes.

               (a)    The FLSA Collective consists of all Named Plaintiffs and Opt-In Plaintiffs
who filed or submitted opt-in Consents. The FLSA Collective, combined with those State
Settlement Class members who timely submit a Claim form to opt-in and receive payment on
their FLSA claim, together constitute the “FLSA Settlement Collective.”

               (b)     The State Settlement Class consists of the individuals reflected in the final
AMC002030 spreadsheet produced by Academy prior to mediation, who were paid during any
applicable Claim Periods in the manner covered by the Claim in the states of Arizona, California,
Colorado, Idaho, Illinois, Maryland, Ohio, and Washington, unless removed from the State
Settlement Class by timely filing a request for exclusion from the Settlement in compliance with
this Agreement, for the Claim from the applicable State Class Start Date through the end of the
Claims Period as applicable for each item addressed therein (each state identified in this
subsection a “State Class,” each member of a State Class a “State Settlement Class member,”
and collectively the “State Settlement Classes”).

                (c)      In the event that, for any reason, the Court does not enter a Final Approval
Order or the Effective Date cannot occur, the Court’s certification of the State Settlement Classes
shall be void, of no effect, and shall not be used for any purpose whatsoever in any further
proceeding(s) in the above-referenced lawsuit or in any other lawsuit asserting the same or
similar claims and causes of action, and the parties will be returned to their respective positions
nunc pro tunc as of the Settlement Date, the date on which they reached an agreement in
principle to settle this Action, with the State Settlement Classes members’ applicable statutes of
limitations tolled as provided by the Tolling Agreement. In such event, the Parties recognize and
agree that no statements made in any of the filings related to this settlement shall be cited or
referenced in any future filing (whether expressly identified as an admission or for any other
reason) related to class certification, as all such statements are made solely for the purpose of
settlement and no party should be disadvantaged by any statement(s) made therein.

               (d)    An individual who is a member of the FLSA Settlement Collective or the
State Settlement Classes is referred to herein as a “Participating Class Member.”

6.     Settlement Payment.

                 (a)    Academy agrees to pay the total sum of (and not to exceed) Nine Hundred
Twenty-Five Thousand Dollars ($925,000.00) (the “Total Settlement Amount”) into a Qualified
Settlement Fund (“QSF”) in order to fully and finally resolve settlement of the Claim for the
Participating Class Members. The Total Settlement Amount is inclusive of the Settlement
Administrator’s administration costs; Class Counsel’s fees and costs; interest; litigation costs;
back wages; liquidated/statutory damages or penalties; and service payments to Named
Plaintiffs, if awarded by the Court; arising out of the Claim. The Total Settlement Amount will
cover the full amount of both the Participating Class Members’ W-2 withholdings (and
state/local withholdings if applicable) on the wages portion of their Settlement Payments, and
any employer share of payroll taxes on the wages portion of the Settlement Payments made to
Participating Class Members, to be paid by the Settlement Administrator from the QSF created
for this settlement. Plaintiff s counsel, or the Settlement Administrator, will notify Defendant's

                                                 7
        Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 9 of 60



counsel of the allocations and the percentage for tax purposes of the net Settlement Payment to
Participating Class Members that will be treated as wages and reported by Form W-2 by the
QSF, and the percentage that will be treated as penalties, liquidated damages, interest, service
payments, or other non-wage payments and reported by Form 1099. No amount of the Total
Settlement Amount will revert to Defendant. Uncashed check amounts after all reasonable skip
tracing attempts at contact will be returned to the Settlement Administrator for deposit with any
applicable state unclaimed property office.

                 (b)    Plaintiffs’ counsel will, no later than ten (10) days prior to the scheduled
date of the final approval hearing, apply for payment of attorney's fees from the Total Settlement
Amount in an amount up to thirty-three percent (33%), and for reimbursement of advanced
litigation costs and expenses, which Defendant does not oppose. Plaintiffs’ counsel will also, no
later than ten (10) days prior to the scheduled date of the final approval hearing, request that the
court approve an award of service payments of $7,500 to named plaintiff Deborah George, and
$1,000 to each class representative of the State Classes, which request Defendant does not
oppose, subject to approval by any required court. Any service payments awarded shall be in
addition to payments that they shall receive as members of the FLSA Settlement Collective and,
as applicable, State Settlement Classes; shall be distributed by the Settlement Administrator in
separate checks mailed contemporaneously with the mailing of checks as set forth below; and
shall be reported to state and federal taxing authorities as non-wage income on IRS Form 1099.

              (c)      The Total Settlement Amount less the amount of Settlement
Administrator’s costs, Class Counsel’s fees and costs, service payments to Named Plaintiffs, and
estimated payroll taxes to be paid on the wage portions by the QSF, is defined as the “Net
Settlement Amount.”

                (d)    The Net Settlement Amount has been apportioned as set forth below
between the FLSA Collective, the members of the State Settlement Classes who did not
previously opt-in but timely submit a Claim form to opt-in and receive their FLSA payment as
part of the FLSA Settlement Collective, and the members of the State Settlement Classes who do
not timely submit a Claim form, in a manner that accounts for non-opt-in State Settlement Class
members' additional risks on FLSA claims by not opting in to the Action if the court were to
deny approval of settlement and not equitably toll the running of the FLSA statute of limitations
on their unpreserved FLSA claims, and for absent State Settlement Class members’ additional
risks of non-recovery if the court were to deny Rule 23 certification in whole or in part, deny
state law class claims on the Claim as preempted, and/or rule that the running of the statute of
limitations on members of the State Settlement Classes bars some or all of their recovery on the
Claim. Payments will be calculated on a pro-rata basis based upon the formula set forth below
under which Class Counsel negotiated their claims, which accounts for valuation differential
between preserved FLSA claims by FLSA Collective members and unpreserved FLSA claims
only made available by settlement subject to Court approval to State Settlement Class members,
as well as variances in additional remedies available under certain state laws to employees who
worked in those states, which allocation Defendant does not oppose. Settlement payments have
been apportioned between wages and non-wage liquidated damages, interest and penalties as
appropriate for the applicable state law claims, as set forth below. The apportionment and
allocation of the Net Settlement Amount shall be as set forth in Section 10 below.


                                                 8
       Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 10 of 60



7.     Settlement Administrator.

                (a)     Plaintiffs shall retain a Settlement Administrator of their choosing that is
agreeable to Defendant, consent to which shall not be unreasonably withheld by Defendant (the
“Settlement Administrator”) to serve as Notice and Settlement Administrator of the settlement
and perform all necessary services of administering this settlement including without limitation
dissemination of Notices to eligible members of the State Settlement Classes, responding to
FLSA Settlement Collective member and State Settlement Class member inquiries, calculation of
payments due, distribution of awards from the Net Settlement Amount to eligible recipients, and
tax reporting related to settlement.

                (b)     The Settlement Administrator will be responsible for, in addition to any
obligations agreed to by the Parties: establishing and maintaining a QSF, mailing of the
Settlement Notice to the FLSA Settlement Collective and State Settlement Classes members,
paying from the QSF the amount of attorneys’ fees and costs awarded to Class Counsel,
distributing any service payments, calculating the Settlement Checks, the settlement
administration process, providing reminder notification to FLSA Settlement Collective and State
Settlement Classes members who have not negotiated their Settlement Checks by forty-five days
from the date of initial distribution, providing the Parties on a periodic basis with notice of the
identity of individuals who timely opted-out of the Settlement or had his/her Notice of
Settlement and Settlement Payment returned as undeliverable, calculating and paying all
appropriate taxes to be paid by the QSF, complying with all applicable tax reporting obligations,
including preparing and filing all applicable tax forms and amendments or modifications
required thereto, distribution of the Settlement Checks to the FLSA Settlement Collective and
State Settlement Class members, and preparing and submitting a final accounting of the
Settlement attested to by an Affidavit or Declaration in support of final approval of the
settlement.

               (c)     The parties agree that the settlement notice procedure shall be as robust
and accessible as possible, including known personal email and mailed notice, a settlement case
website and the ability to electronically sign and submit claim forms directly through the
administrator-operated website. The Settlement Administrator shall create and maintain the
settlement-specific website pages containing relevant documents, information regarding the
settlement and relevant procedures and deadlines, and maintain an online portal allowing eligible
State Settlement Class members to electronically submit online a Claim Form to opt-in to the
Action and receive their apportioned FLSA Payment, which URL and instructions for electronic
submission shall be contained in the applicable Notice including by hyperlink in the emailed
Notice. The Settlement Administrator shall be responsible for validating claimants and may
enact protocols or authentication measures designed to protect the security and integrity of the
claims process.

                (d)     The Settlement Administrator will provide bi-weekly reports to counsel
for the Parties regarding the status of the mailing of the Settlement Notice and Settlement
Checks, the settlement administration process, and distribution (and negotiation) of the
Settlement Checks.



                                                 9
       Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 11 of 60



                (e)    Academy agrees to cooperate with the Settlement Administrator and
provide accurate information, to the full extent reasonably available, to assist in locating eligible
settlement participants and ensuring delivery of the Settlement Notice and Settlement Checks.
The Parties agree that it is their mutual goal to maximize participation in the settlement by
delivery of all Settlement Notices and Settlement Payments, including but not limited to by
providing notice by mail, reminder notice by mail and personal e-mail and/or telephone call, by
skip tracing and resending Settlement Notices or Settlement Checks upon any received
undeliverable notice, by issuing replacement Settlement Notices or Settlement Checks to any
intended recipient timely requesting same or reporting failure to receive distributed Settlement
Notice or Settlement Checks, and by maintaining the Settlement Administrator’s settlement-
specific website providing contact information for the Settlement Administrator and basic
information and orders regarding the Lawsuit and Settlement.

               (f)     Within ten (10) days after the Court grants Preliminary Approval of the
Parties’ proposed settlement or, if later, the date that any applicable bankruptcy court having
jurisdiction over Plaintiff’s claims approves the settlement, Academy shall provide the
Settlement Administrator with the Class List from Academy listing the names, last known
addresses, and last known non-Academy personal email addresses for all FLSA Settlement
Collective and State Settlement Classes members (the “Class List”).

                (g)    No later than seven (7) days after the Court grants Preliminary Approval
of the Parties’ proposed settlement, or, if later, the date that any applicable bankruptcy court
having jurisdiction over Plaintiff’s claims approves the settlement, the Administrator shall have
completed its calculations for determination of individual preliminary Settlement Amounts for
the Settlement Notices and confirmation of accuracy by counsel to be completed within fourteen
(14) days after the Court grants Preliminary Approval or, if later, the date that any applicable
bankruptcy court having jurisdiction over Plaintiff’s claims approves the settlement.

               (h)     Within ten (10) days of receiving the Class List, the Settlement
Administrator shall mail, via First Class United States mail, postage prepaid, and personal email
(where known), the Court-approved Settlement Notices to all FLSA Settlement Collective and
State Settlement Classes members using each individual's last known address provided by
Defendant to the Settlement Administrator and Class Counsel, as updated by any more accurate
information regarding recipient contact information provided to the Settlement Administrator by
Class Counsel.

                 (i)     In order to provide the best notice practicable, the Settlement
Administrator will do the following before mailing the Settlement Notice and Settlement Checks:
(i) run the Class List through the U.S. Postal Service’s National Change of Address database
(“NCOA”); and, to the extent the Administrator deems necessary, (ii) perform address searches
using public and proprietary electronic resources which collect their data from various sources
such as utility records, property tax records, motor vehicle registration records (where allowed)
and credit bureaus. The Settlement Administrator shall take all reasonable steps to obtain the
correct address of eligible settlement participants for whom the Settlement Notice or Settlement
Check is returned by the post office as undeliverable and shall attempt at least one re-mailing to
corrected addresses and additionally contact any email address or telephone number discovered
by skip tracing. The Settlement Administrator may also use the last known email address and

                                                 10
       Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 12 of 60



last known telephone number to attempt to locate any eligible settlement participants whose
Settlement Notice or Settlement Checks are returned as undeliverable. The Settlement
Administrator will notify counsel of any Settlement Notice or Settlement Check sent to any
eligible settlement participants that are returned as undeliverable after the first mailing, as well as
any such Settlement Notice or Settlement Checks returned as undeliverable after all subsequent
mailing(s) as set forth in this Agreement. Eligible State Settlement Class members shall have a
forty-five (45) day period from first issuance of Notice to timely submit an objection, or request
for exclusion pursuant to that Notice. Eligible State Settlement Class members shall have a sixty
(60) day period from first issuance of Notice to timely submit a Claim Form. Eligible State
Settlement Class members for whom any re-mailing of a Notice is sent shall have the remainder
of the sixty (60) day period or fourteen (14) days from re-mailing, whichever is longer, to timely
submit a Claim Form pursuant to that Notice (the “Notice Period”).

                (j)    Participating Class Members to whom the Administrator re-mails any
check that was returned undeliverable shall have the remainder of the ninety (90) day period or
fourteen (14) days from re-mailing, whichever is longer, to timely cash, deposit, or otherwise
negotiate their Settlement Check (the “Administration Period”).

                (k)    Forty-five (45) days before the close of the Administration Period, the
Settlement Administrator shall notify any Participating Class Members who have not yet cashed,
deposited or otherwise negotiated their Settlement Check. The funds from any Settlement
Checks not cashed or otherwise negotiated by the close of the Administration Period shall
become unclaimed funds subject to remittance to the applicable state agency in compliance with
applicable state unclaimed property laws. No amount of uncashed settlement checks will revert
to Defendant. Within the applicable deadlines the Settlement Administrator shall turn over any
unclaimed funds to any applicable state agency.

             (l)     Within ten (10) days after the end of the Administration Period, the
Settlement Administrator shall provide to counsel an accounting of each Settlement Check which
remained uncashed.

                (m)      The Settlement Administrator shall provide counsel, at least bi-weekly,
rolling updated information on settlement administration, and shall provide Class Counsel with
identification of all settlement participants and class members and their updated address and
contact information.

8.     Notices Mandated by Statute.

              (a)     Upon the filing of the joint motion for preliminary approval, the
Settlement Administrator with the assistance of Academy will provide all required CAFA notices
to an “Appropriate Federal Official” and “Appropriate State Officials” (collectively,
“Government Officials”) no later than ten (10) days thereafter as required by 28 U.S.C. § 1715.

               (b)     The Administrator, with the assistance of Academy, shall prepare the
notices referenced in the preceding Section, which shall include as exhibits the Joint Motion, this
Agreement, and all Complaints filed in the Action. Such mailings shall also include information


                                                  11
       Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 13 of 60



regarding the portion of the Net Settlement Amount that the Parties anticipate would be
distributed to individuals living in each state following the Effective Date.

9.     Distribution of Net Settlement Amount.

                (a)    Distribution of Notices By Mail and Email. Within the time periods set
forth above, the Settlement Administrator shall: (1) compile and distribute to members of the
FLSA Collective who are not members of the State Settlement Classes a notice of the Parties’
proposed settlement in the form attached as Tab A (the FLSA-Only Settlement Collective’s
“Settlement Notice”); (2) compile and distribute to members of the FLSA Collective who are
also members of the State Settlement Classes a notice of the Parties’ proposed settlement in the
form attached as Tab B (the FLSA and State Settlement Class member Collective’s “Settlement
Notice”); (3) compile and distribute to non-opt in Plaintiffs, who are members of the State
Settlement Classes and thereby eligible to become members of the FLSA Settlement Collective
by timely returning a Claim form, a notice and opportunity to file an FLSA claim and notice of
the Parties’ proposed settlement and information on opt-out exclusion and binding releases upon
receipt of Settlement Checks in the form attached as Tab C (the State Settlement Classes’
“Settlement Notice”); and (4) as set forth above after 45 days following initial distribution of
Settlement Checks, compile and distribute a reminder notice to any individual whose Settlement
Checks remain uncashed, in the form attached as Tab D (“Reminder Notice”). The Settlement
Administrator shall send such notices by certified First Class U.S. Mail and email (where known)
to each member of the FLSA Collective and State Settlement Classes at such individuals’ last
known addresses pursuant to the procedure for ensuring maximum delivery accuracy set forth
above. Any settlement mailing returned to the Settlement Administrator with a forwarding
address shall be re-mailed by the Settlement Administrator within three (3) business days
following receipt of the returned mail. The Settlement Administrator shall notify Academy and
Class Counsel of any mailings returned as undeliverable without a forwarding address, and
Academy shall promptly provide the Settlement Administrator with the intended recipient’s
Social Security Number and, if known from its personnel records, telephone number and any
email addresses not previously provided. The Settlement Administrator shall then undertake
reasonable efforts such as skip traces to search for the correct address, and shall promptly re-mail
the settlement notice packet to any newly found addresses.

                (b)    The Settlement Notices to the State Settlement Class members shall
provide that State Settlement Class members who are not FLSA Settlement Collective members
and who wish to object to the Settlement must mail a written statement objecting to the
Settlement to the Settlement Administrator on or before the Objection and Exclusion Deadline,
including their name, address, telephone number, and email address (if applicable). The
postmark date of the mailing shall be the exclusive means for determining that an objection is
timely. The Settlement Administrator shall provide copies of any objections to the Parties’
Counsel on a weekly basis. Persons who fail to serve timely written objections in full compliance
with the manner specified above shall be deemed to have waived any objections and shall be
foreclosed from making any objection (whether by appeal or otherwise) to the Settlement.

               (c)    Any member of the State Settlement Class who does not timely exclude
themselves from the Parties’ settlement prior to the date set forth in the Notice in full compliance
with the exclusion requirements above, shall be deemed to have released the Released State Law

                                                12
       Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 14 of 60



Claims as defined above. In addition, any member of the State Settlement Class who timely files
a Claim form to opt-in and receive payment on their FLSA claim, shall be deemed to have
consented to join the FLSA Collective Action and shall be deemed to have released the Released
FLSA Claims as defined above. Any member of the State Settlement Class who does not timely
submit a Claim form under the Notice procedures does not release any claims under the Fair
Labor Standards Act by this settlement and the dismissal of this Action.

               (d)     Any member of the FLSA Collective who submits a request for exclusion
from settlement of the State Class Claims shall nonetheless be deemed to have participated in the
settlement by the authority delegated to the Representative Plaintiff in the original notice and
consent process, and any such attempted election to opt-out of the settlement of State Class
Claims shall be deemed invalid.

                (e)     Any member of the State Settlement Classes, who was not a member of
the FLSA Collective, who submits a Claim to opt-in and receive payment on their FLSA claim
but also submits a request for exclusion from the State Class Claims shall nonetheless be deemed
to have participated in the settlement by the authority delegated by all opt-ins to the
Representative Plaintiff on their FLSA collective action claims, and any such attempted election
to opt-out of the State Class Claims while opting in to the FLSA claims in the Action shall be
deemed invalid.

10.    Calculation of Individual Awards.

        Each FLSA Collective member and each State Settlement Class member will receive a
Notice as applicable based on their designated settlement group, citing the following amount
estimates, which amount will be calculated with finality after the close of the settlement notice
and claim period, pursuant to the formula below which will result in his or her “Settlement
Amount”:

               (1)     Calculate the “Distribution Amount” by subtracting from the Total
                       Settlement Amount:

                       (i)     any attorneys’ fees and costs preliminarily approved by the Court
                               to be paid to Class Counsel upon final approval of the settlement;

                       (ii)    any service payments preliminarily approved by the Court to be
                               paid to the Plaintiffs by the Court;

                       (iii)   the Settlement Administrator’s costs preliminarily approved by the
                               Court; and

                       (iv)    the employer share of required federal, state and local payroll taxes
                               that shall be paid by the QSF to the applicable taxing authorities, to
                               be calculated by the Settlement Administrator after determining the
                               individual share amounts resulting from the calculations below.



                                                 13
Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 15 of 60



      (2)     Each FLSA Collective member will first be allocated from the
      Distribution Amount a settlement payment amount of $200, so that no settlement
      payment to a FLSA Collective member as a pro rata distribution of the
      Distribution Amount shall be for less than the gross amount of $200; and each
      State Settlement Class member who is not a FLSA Collective member will first
      be allocated a settlement payment amount of $100, such that no settlement
      payment to a State Settlement Class member who is not a FLSA Collective
      member as a pro rata distribution of the Distribution Amount shall be for less than
      the gross amount of $100;

      (3)    The remaining Distribution Amount shall then be allocated based on each
      person’s assigned settlement points as a pro rata percentage of all assigned
      settlement points, adjusted to provide for minimum amounts, based on the
      following:

             (i)     FLSA Collective members:

                     (a)     Each FLSA Collective member shall be assigned 10
                     settlement points for each pay date reflected for that individual in
                     the payroll records produced to Plaintiff prior to mediation (the
                     “payroll records”) from the FLSA Start Date until the First
                     Inclusion Date;

                     (b)     Each FLSA Collective member for whom the payroll
                     records reflected a “Worked in State Code” for California shall be
                     assigned an additional two (2) settlement points for each pay date
                     reflected for that individual in the payroll records from their State
                     Law Start Date until the First Inclusion Date, to reasonably
                     approximate an accounting for the additional interest, penalties and
                     damages available under California law;

                     (c)     Each FLSA Collective member for whom the payroll
                     records reflected a “Worked in State Code” for Arizona, Colorado,
                     Idaho, Illinois, Maryland, Ohio, or Washington, shall be assigned
                     one (1) settlement point for each pay date reflected for that
                     individual in the payroll records from their applicable State Law
                     Start Date until the First Inclusion Date, to reasonably approximate
                     an accounting for the additional interest, penalties and damages
                     available under those applicable state laws; and

                     (d)     Each FLSA Collective member who remained employed
                     after the First Inclusion Date will receive one-half (.5) settlement
                     point for each pay date reflected for that individual in the payroll
                     records from the date of the First Inclusion Date through the
                     Settlement Date, to reasonably approximate an accounting for the
                     additional value of their claims for Signing Bonuses, Referral Pay,
                     and/or Holiday Bonuses during that period.

                                       14
Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 16 of 60




             (ii)    Remaining State Settlement Class members who are not FLSA
                     Collective members:

                     (a)     Each State Settlement Class member who is not a FLSA
                     Collective member shall be assigned five (5) settlement points for
                     each pay date occurring from the State Law Start Date to the First
                     Inclusion Date based on their dates of covered employment
                     produced by Academy as AMC002030 prior to mediation (the
                     “state class employment records”), to reasonably approximate an
                     accounting for unpaid overtime claims adjusted by risk of non-
                     certification (or decertification) and/or preemption of Rule 23
                     classes in the Action; and

                     (b)     Each State Settlement Class member who is not a FLSA
                     Collective member for whom the state class employment records
                     reflected a “Worked in State” code for California shall be assigned
                     an additional one (1) settlement point for each pay date reflected in
                     the state class employment records from their State Law Start Date
                     to the First Inclusion Date, to reasonably approximate an
                     accounting for the additional interest, penalties and damages
                     available under California law;

                     (c)      Each State Settlement Class member who is not a FLSA
                     Collective member for whom the state class employment records
                     reflected a “Worked in State” code for Arizona, Colorado, Idaho,
                     Illinois, Maryland, Ohio, or Washington, shall be assigned an
                     additional one-half (.5) settlement point for each pay date reflected
                     in the state class employment records from their State Law Start
                     Date to the First Inclusion Date, to reasonably approximate an
                     accounting for the additional interest, penalties and damages
                     available under those applicable state laws; and

                     (d)     Each State Settlement Class member who is not a FLSA
                     Collective member who remained employed in a covered position
                     after the First Inclusion Date will receive a one-quarter (.25)
                     settlement point for each pay date reflected for that individual in
                     the state class employment records from the date of the First
                     Inclusion Date through the Settlement Date, to reasonably
                     approximate an accounting for the additional value of their claims
                     for Signing Bonuses, Referral Pay, and/or Holiday Bonuses during
                     that period.

      (4)     The quotient, expressed as a percentage, resulting from dividing each such
      person’s assigned settlement points by the total of all settlement points assigned to
      FLSA Settlement Collective members and State Settlement Class members,
      equals their individual pro rata percentage (“Pro Rata Percentage”);
                                       15
Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 17 of 60




      (5)     Each such person’s Pro Rata Percentage is then multiplied by the
      Distribution Amount remaining after all deductions in Section 10(1), to equal
      their individual Preliminary Pro Rata Amount (“Preliminary Pro Rata Amount”);



      (6) The remainder of the Distribution Amount, after the preceding allocations as
      applicable, shall be allocated to all remaining FLSA Settlement Collective
      members and State Settlement Class members whose Preliminary Pro Rata
      Amounts exceeded the preceding applicable minimums, on a pro rata basis by
      dividing the amount that their Preliminary Pro Rata Amount exceeded the
      preceding applicable minimums by the total amount that all Preliminary Pro Rata
      Amounts exceeded the preceding applicable minimums, and multiplying that pro
      rata percentage by the Distribution Amount remaining after the preceding
      deductions in Sections 10(1) and (2), and each such individual’s resulting amount
      plus their initially allocated minimum settlement payment amount in Section
      10(2) above shall constitute their individual Preliminary Final Settlement
      Payment from the pro rata distribution of the total Distribution Amount
      (“Preliminary Final Settlement Payment”) to be reflected on their applicable
      Notice.

      (7)    A FLSA Collective member will receive payment from the Distribution
      Amount for FLSA Settlement Collective members based on the individual’s
      settlement points in subsection 3(i) above.

      (8)      If a State Settlement Class member who is not a FLSA Collective member
      timely submits a Claim form under the Notice procedures, that State Settlement
      Class member will receive payment from the Distribution Amount for FLSA
      Settlement Class members based on the individual’s settlement points in
      subsection 3(ii) above. If a State Settlement Class member who is not a FLSA
      Collective member does not timely submit a Claim form under the Notice
      procedures, that State Settlement Class member will receive payment from the
      Distribution Amount of one-half their Preliminary Final Settlement Payment
      (“State Law Only Payment”), which notification and amount shall also be
      reflected on their applicable Notice. The amounts (i.e., one-half of the
      individual’s Preliminary Final Settlement Payment for each) unclaimed by State
      Settlement Class members by failing to timely submit a Claim form under the
      Notice procedures, and the amounts (i.e., the allocated $100 minimum payment
      amounts) unclaimed as a result of an individual removing themselves from the
      State Settlement Class by timely filing a request for exclusion from the Settlement
      in compliance with this Agreement, will be reapportioned for distribution among
      the FLSA Settlement Collective members based on their final pro rata
      percentages, calculated by their applicable settlement points under subsection 3(i)
      or 3(ii) above as applicable, of the remainder of the Distribution Amount after
      accounting for the State Law Only Payments to State Settlement Class members
      who are not FLSA Settlement Collective members.
                                      16
       Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 18 of 60




               (9)     The Settlement Administrator is authorized to manage the QSF, complete
               the calculations set forth herein and any recalculations due to class member
               exclusions as set forth above, reallocate as provided herein as to any uncashed
               funds, and make any other reasonably necessary adjustments to properly account
               for the QSF’s payment of payroll taxes and adjust for any unintentional errors or
               omissions in the calculation methodology described herein, in consultation with
               and with reasonable deference to input from Class Counsel.

11.    Final Approval and Funding of Settlement Account.

                 (a)     Within ten (10) days after the end of the Notice Period, the Settlement
Administrator shall calculate the final individual awards due to each Participating Class Member
in accordance with this Agreement, and to the recipients of all other payments that will be
proposed to the Court as part of the settlement, including proposed attorneys’ fees and costs and
incentive payments to the named plaintiffs. The Parties shall within seven (7) days confirm the
accuracy of the same in writing, and within fourteen (14) days of such confirmation (but not less
than one-hundred (100) days after the filing of the Joint Motion for preliminary approval), the
Parties shall file a Joint Motion for Stipulated Judgment Entering Final Approval of Class and
Collective Action Settlement (“Final Approval Motion”), requesting entry of stipulated judgment
pursuant to Lynn's Food Stores, Inc. v. United States, 679 F.2d 1350 (11th Cir. 1982) and Nall v.
Mal-Motels, Inc., 723 F.3d 1304 (11th Cir. 2013).

               (b)    Within fourteen (14) days of the Effective Date of the settlement, as
defined herein, Academy shall deposit the Total Settlement Amount into an account designated
by and under the control of the Administrator, designated as a QSF for payment to the settlement
participants.

               (c)    Within fourteen (14) days of receipt of the Total Settlement Amount into
the QSF, the Settlement Administrator shall distribute the payments required herein to Class
Counsel, the named Plaintiffs, and the Participating Class Members by mailing checks, less
applicable taxes and withholdings as described below, to each Participating Class Member and to
Class Counsel as applicable, pursuant to the calculations herein.

12.    Tax Allocation of Payments to Participating Settlement Members.

                (a)      The Settlement Administrator shall withhold from QSF payments to
Participating Class Members taxes and other required withholdings under applicable law. The
Parties agree that fifty percent (50%) of the amount paid to each FLSA Settlement Collective
member who did not work in the states included in the State Class Claims shall be treated as
wages, and the remaining fifty percent (50%) shall be treated as liquidated/statutory damages for
tax purposes. The Parties agree that one-third (1/3) of the amount paid to each FLSA Settlement
Collective member who worked in the states included in the State Class Claims, and each
participating State Settlement Class member, shall be treated as wages, and the remaining two-
thirds (2/3) shall be treated as non-wage liquidated/statutory damages, interest and/or penalties
for tax purposes, which properly accounts for the additional liquidated/statutory damages,
interests, and other penalties in excess of FLSA liquidated damages under those applicable

                                               17
       Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 19 of 60



states’ wage laws. The Settlement Administrator shall determine the appropriate amount of tax
withholdings under applicable law with respect to the Participating Class Members’ back wage
payments.

13.    Publicity.

                (a)     Plaintiff shall not issue any press release to the reporting media regarding
this settlement, or purposely cause another to do so.

              (b)    Nothing in this Agreement shall prohibit counsel from complying with the
applicable Georgia Rules of Professional Conduct, including GRPC 1.4 regarding
communications.

14.    Releases.

                 (a)     Upon the Effective Date, all FLSA Settlement Collective members shall
be deemed to fully, forever, irrevocably and unconditionally release, remise, and discharge
Academy, its parents, divisions, subsidiaries, predecessors and successors, and its and their
directors, officers, members, fiduciaries, insurers, employees, attorneys and agents (each in their
individual and corporate capacities) (collectively referred to as the “Released Parties”), from any
and all suits, actions, causes of action, claims, or demands against the Released Parties or any of
them, limited to the release of Released FLSA Claims and (for State Settlement Class members)
Released State Law Claims, as defined in Section 1, above. No other claims are released. If a
State Settlement Class member does not timely submit a Claim form under the Notice
procedures, that individual does not release any claims whatsoever under the Fair Labor
Standards Act by this settlement, although Academy retains any defenses to unreleased FLSA
claims based on the Claim of (i) setoff, or (ii) that the amount paid as the State Law Only
Payment equals or exceeds the maximum possible amount available under the FLSA on the
Claim such that any recovery under the FLSA would constitute a prohibited double recovery.
The parties agree that the assertion and release of these claims and participation in this Action
under this settlement shall have no res judicata or other claim preclusion effect as to claims not
explicitly released herein.

                (b)     Upon the Effective Date, all State Settlement Class members who do not
timely submit a Claim form under the Notice procedures to become a FLSA Settlement
Collective member, and who do not submit a request for exclusion from the State Settlement
Class shall be deemed to fully, forever, irrevocably and unconditionally release, remise, and
discharge the Released Parties from any and all suits, actions, causes of action, claims, or
demands against the Released Parties or any of them, limited to the release of Released State
Law Claims, as defined in Section 1, above. No other claims are released, and the parties agree
that the assertion and release of these claims and participation in this Action under this
settlement shall have no res judicata or other claim preclusion effect as to claims not explicitly
released herein.

               (c)    Upon timely filing of an Claim form, a State Settlement Class member
who was not a FLSA Collective member shall be deemed to have consented to join the FLSA
Collective Action and to fully, forever, irrevocably and unconditionally release, remise, and

                                                 18
       Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 20 of 60



discharge the Released Parties, from any and all suits, actions, causes of action, claims, or
demands against the Released Parties or any of them, limited to the release of Released FLSA
Claims and Released State Law Claims, as defined in Section 1, above. No other claims are
released, and the parties agree that the assertion and release of these claims and participation in
this Action under this settlement shall have no res judicata or other claim preclusion effect as to
claims not explicitly released herein.

                (d)     Upon the Effective Date, Academy releases any claims against a
Participating Class Member arising out of his or her assertion of the Released FLSA Claims
and/or Released State Law Claims, and releases any claims against a Participating Class Member
for recoupment or reimbursement of severance payments or sign-on bonuses paid. Academy
further agrees that participation in this settlement shall not be deemed to violate any prior release
or other covenant not to sue agreement between a Participating Class Member and Academy.

              (e)    The preceding release agreements between the parties shall be
conspicuously included in the applicable Notices.

                (f)     No Effect on Subsequently Filed California Lawsuit. Nothing in this
Agreement shall be interpreted to affect in any way the rights, obligations, settlement, agreed
certification of a California settlement class, or status of any party or proceeding of the
subsequently filed consolidated lawsuits captioned Vazquez v. Academy Mortgage Corporation,
Consolidated Lead Case No.: 34-2016-00191285, and/or Rafferty v. Academy Mortgage
Corporation, Consolidated Case No.: 34-2017-00214174, in the Superior Court of Sacramento
County, California (the “California Litigation”). Without limiting the foregoing, the parties
expressly agree that the certification of any class action under this Agreement shall not in any
way affect the certification of any class action in the California Litigation.

15.    Dismissal of Action After Final Approval.

        The proposed Final Approval Order shall enter stipulated judgment giving final approval
to this Settlement Agreement and provide that upon Academy’s satisfaction of its payment
obligations after the Effective Date, the Action shall be dismissed with prejudice and without
costs other than as accounted for herein, with no res judicata or other claim preclusion effect as
to claims not specifically released under this Agreement, with the Court retaining jurisdiction
over the case for purpose of ensuring compliance with the terms of this Settlement Agreement
and any order the Court issued in connection with it.

16.    Termination of Settlement Agreement.

        Academy has the right, but not the obligation, to provide written notice of intention to
terminate the settlement to Class Counsel if exclusions are timely submitted by at least 10% of
the potential State Settlement Class members (who were not FLSA Settlement Collective
members) for whom the state employment records reflect a “Worked in State” code for
California, Arizona and Colorado in the aggregate, within seven (7) days of notification from the
Administrator of the exclusions satisfying the condition precedent herein. If Academy timely
notifies Class Counsel of its intention to terminate the settlement hereunder, the parties are
required to engage in the subsequent negotiation and mediation contemplated by the Dispute
Resolution procedures set forth in Section 26 below.
                                                 19
       Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 21 of 60




17.    Non-Waiver.

       No delay or omission by either Party in exercising any right under this Agreement shall
operate as a waiver of that or any other right. A waiver or consent given by a Party on any
occasion shall be effective only in that instance and shall not be construed as a bar or waiver of
any right on any other occasion.

18.    Complete Agreement.

        Other than as stated herein, the Parties warrant that no representation, promise, or
inducement has been offered or made to induce any Party to enter into this Agreement and that
they are competent to execute this Agreement and accept full responsibility therefore. This
Agreement contains and constitutes the entire understanding and agreement between the Parties
and supersedes all previous oral and written negotiations, agreements, commitments, and
writings in connection therewith. This Agreement may not be amended or modified except by a
writing signed by authorized representatives of all Parties.

19.    Knowing and Voluntary Agreement.

        Plaintiffs agree that they are entering into this Agreement knowingly, voluntarily, and
with full knowledge of its significance. Plaintiffs further affirm that neither of them has been
coerced, threatened, or intimidated into signing this Agreement; that they have been advised to
consult with an attorney; and that each of them in fact has consulted with an attorney before
signing this Agreement.

20.    Notices.

        Any notices (other than notices to be distributed by Administrator) to be issued to a party
pursuant to the terms of this Agreement shall be sent to the party at the address of their
respective counsel of record in the Action.

21.    Severability.

        If any part of this Agreement is found to be illegal, invalid, inoperative or unenforceable
in law or equity, such finding shall not affect the validity of any other provisions of this
Agreement, which shall be construed, reformed and enforced to effectuate the purposes thereof
to the fullest extent permitted by law. If one or more of the provisions contained in the
Agreement shall for any reason be held to be excessively broad in scope, subject matter or
otherwise, so as to be unenforceable at law, the Parties agree that such provision(s) shall be
construed to be limited or reduced so as to be enforceable to the maximum extent under the
applicable law.

22.    Execution, Signatories, and Counterparts.

        The Parties may execute this Agreement in counterparts, and execution in counterparts
shall have the same force and effect as if the Parties had signed the same instrument. Execution

                                                 20
        Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 22 of 60



 by facsimile, electronic signature, or signed .pdf delivered by email shall be deemed effective as
 if executed in original. Each person executing this Agreement, including execution on behalf of
 the corporate entity, warrants and represents that such person has the authority to do so.

 23.    Extension of Time.

         The Parties may mutually agree upon a reasonable extension of time for deadlines and
 dates reflected in this Agreement, without further notice.

 24.    Governing Law.

          This Agreement shall be governed by Georgia law, without regard to that state’s choice
 of law provisions. The Parties also hereby submit to the jurisdiction of the Court in the Action
 for all purposes relating to the review, approval and enforcement of the terms of this Agreement.

 25. No Effect on Subsequently Filed California Lawsuit.

         Nothing in this Agreement shall be interpreted to affect in any way the rights, obligations,
 settlement, agreed certification of a California settlement class, or status of any party or
 proceeding of the subsequently filed and consolidated lawsuit entitled, Caryn Rafferty, et al. v.
 Academy Mortgage Corporation, Case No. 34-2016-00191285-CU-OE-GDS [LEAD]
 Consolidated with Case No. 30-2017-00214174-CU-OE-GDS, in the Superior Court of the State
 of California for the County of Sacramento, (the “California Litigation”). Without limiting the
 foregoing, the parties expressly agree that the certification of any class action under this
 Agreement shall not in any way affect the certification of any class action in the California
 Litigation. This provision is in addition to, and does not supersede or void, the parties’ signed
 agreement that the California Litigation shall have no effect on the Action, class certification in
 the Action, and settlement of the Action.

 26.    Dispute Resolution.

          If any disputes arise out of the finalization of the settlement documents or the settlement
 itself, the parties agree to work in good faith to attempt to resolve those disputes in favor of
 compromise resulting in an approved agreement. The parties will first attempt to resolve any
 such disputes by good faith communication and negotiation between counsel, and if not resolved,
 will then work in good faith to be resolved by Steve Pearl by way of expedited telephonic
 mediation.

          IN WITNESS WHEREOF, the Parties voluntarily and without coercion have caused
 this Agreement to be signed and entered under seal as of the respective dates written below as
 their free acts and deeds.

PLAINTIFFS, individually and on behalf of       ACADEMY MORTGAGE CORPORATION
others similarly situated,                      (UT),




                                                 21
Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 23 of 60




10/25/18
Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 24 of 60




October 23, 2018
Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 25 of 60




 10/20/18
Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 26 of 60
Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 27 of 60
Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 28 of 60
Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 29 of 60
Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 30 of 60
Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 31 of 60




10/20/18
Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 32 of 60




                     EXHIBIT A
Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 33 of 60
Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 34 of 60
Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 35 of 60
Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 36 of 60
Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 37 of 60
Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 38 of 60
Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 39 of 60




                                Tab A

              (Notice of Settlement: FLSA-Only Settlement
                                Collective)




                                  1
        Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 40 of 60




                                      NOTICE OF SETTLEMENT

    George, et al v. Academy Mortgage Corporation (UT), No. 1:16-cv-00471-CAP, in the
        U.S. District Court for the Northern District of Georgia (the “Litigation”)

           A court authorized this notice. This is not a solicitation from a lawyer.

To: [Name of FLSA-Only Settlement Collective Member]

        You are receiving this Notice because you submitted a Consent to opt-in to the
Litigation, in response to a notice you received because you were paid as a non-exempt
employee by Defendant Academy Mortgage Corporation (UT) (“Academy” or “Defendant”)
and your overtime pay received was calculated based on your hourly rate of pay, but you
also received bonuses or other similar production/incentive compensation (each a “bonus”
and collectively “bonuses”) for work performed in an overtime week (i.e., a week in which
you worked more than forty (40) hours in a workweek) that was not included in the
calculation of your rate of pay for overtime premiums when Defendant calculated and paid
overtime premiums for the overtime hours recorded as worked during the time period in
which the bonus was earned, in one or more pay periods from the date three years preceding
the date you submitted your Consent (your “FLSA Collective Start Date”) through the end
of the relevant period defined below (the “Claim”).1 Plaintiffs in this Litigation asserted the
Claim alleging that this resulted in underpayment of overtime pay individually and on your
behalf in an alleged collective action under the Fair Labor Standards Act (“FLSA”), and on
behalf of similarly situated individuals who worked in the states of Arizona, California,
Colorado, Idaho, Illinois, Maryland, Ohio, and Washington as an alleged class action under
the applicable wage and hour laws of those states (“state law classes”). Defendant disputes
the allegations and admits no liability. Nonetheless, Defendant in this Litigation has agreed
to settle the Claim for all individuals who filed opt-in Consents to join this Litigation by
complying with the procedures set forth in this Notice, and for the members of the state law
class claims who did not file opt-in Consents to join this Litigation. Under the Court-
authorized Notice process, the Notice you received and the Consent you submitted to join
the Litigation authorized the representative plaintiff to make settlement decisions on behalf
of you and the collective group. The parties reached a settlement, and the Court
preliminarily approved the settlement on ______________. You are, therefore,
automatically a participant in this settlement, and you do not need to take any action in

1
  Because you were already paid overtime premiums in full for hours recorded as worked over 40 in a workweek at
time-and-a-half based on your hourly rate of pay, and because the bonus amounts at issue in the Litigation were paid
for all of your hours recorded as worked in the applicable bonus period (both regular and overtime hours), the only
additional overtime pay at issue for your FLSA claims in the Litigation was the additional one-half overtime
premium allegedly owed for overtime hours based on bonuses received. As a simple example (based on purely
hypothetical figures), if you had received a $100 monthly per-file production bonus for a month in which you
worked four 50-hour weeks (i.e., a $100 bonus paid for working 200 hours in the month (160 regular non-overtime
hours plus 40 overtime hours)), the total amount of additional one-half overtime premiums allegedly owed for that
bonus amount under the FLSA claim being settled in this Litigation was $10 for that month ($                   ∗ .5 ∗
40 overtime hours = $10).


                                                         2
        Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 41 of 60



order to participate in this settlement and receive your final settlement payment as
approved by the Court.

         Under the Settlement, Academy agrees to pay the total sum of (and not to exceed) Nine
Hundred Twenty-Five Thousand Dollars ($925,000.00) (the “Total Settlement Amount”) into a
Qualified Settlement Fund (“QSF”) in order to fully and finally resolve settlement of the Claim
for the Participating Class Members. The Total Settlement Amount is inclusive of the Settlement
Administrator’s administration costs; Class Counsel’s fees and costs (to be requested for
approval at 33% of the Total Settlement Amount for fees, and reimbursement of advanced
litigation costs); interest; back wages; liquidated/statutory damages or penalties; and service
payments to Named Plaintiffs, if awarded by the Court; arising out of the Claim. The Total
Settlement Amount covers the full amount of both the Participating Class Members’ W-2
withholdings (and state/local withholdings if applicable) on the wages portion of their Settlement
Payments, and any employer share of payroll taxes on the wages portion of the Settlement
Payments made to Participating Class Members, to be paid by the Settlement Administrator from
the QSF created for this settlement. No amount of the Total Settlement Amount will revert to
Defendant.

       Pursuant to the settlement approved by the Court, in return for your release of the
“Released FLSA Claims” as defined below that you may have had against Defendant, based
on preliminary settlement share calculations prior to final calculations after factoring in
any exclusions and reallocation of unclaimed funds, your preliminarily approved total
gross settlement amount you will receive is:

                                                      $xxx.xx.2

        Your share of this settlement was calculated based on your number of weeks worked
in a covered position during the relevant period, at your applicable multiplier which factored
in whether you joined the Litigation as an Opt-In Plaintiff or not, whether you worked in
one of the states covered by the state law classes or not, and the additional potential
damages, penalties and interest under the particular state wage and hour laws for those state
law classes over and above available FLSA damages for individuals who worked in those
states. No FLSA Collective Member will receive less than $200, and no participating
member of the state law classes who had not previously submitted a Consent to join the
Litigation will receive less than $100. Your Final Settlement Payment will be payable to
you in two checks. One check will be for one-half of your Final Settlement Payment
gross amount representing “back wages,” from which all applicable payroll taxes were
withheld and you will receive an IRS W-2 form for 2018. The second check for the
other half of your Final Settlement Payment gross amount represents “liquidated
damages,” for which no taxes were withheld and you will receive an IRS 1099 form for
2018.


2
 This gross amount will not decrease but may increase slightly upon final calculations after reallocation of any
funds allocated to a potential member of the state law classes who excludes themselves from the settlement
and/or fails to claim their offered FLSA Payment. The final amount, after any increase due to exclusions or
reallocation of unclaimed funds, will be your “Final Settlement Payment.”


                                                       3
        Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 42 of 60



        You will receive your Final Settlement Payment checks within the Court-authorized
distribution period after the close of the Notice period regarding this settlement, which
distribution date shall be no less than 100 days from the date of this notice. You will then
have to ninety (90) days from the date on the checks within which to timely cash, deposit, or
otherwise negotiate your Settlement Checks. If you do not deposit, cash, or otherwise
negotiate one or both of your two Settlement Checks within the required time, the funds
will be deposited in your name with the appropriate state agency responsible for collecting
unclaimed funds and in accordance with the Settlement Agreement. You should seek your
own tax advice from a tax professional (not Plaintiffs’ Counsel) regarding any payments
under this Settlement Notice, and if you are involved in a bankruptcy proceeding,3 you
should seek your own bankruptcy law advice from a bankruptcy attorney (not Plaintiffs’
Counsel) regarding this Settlement Notice.

        Whether you are a current or former employee of Defendant who is a participant in this
Settlement, Defendant will not take any action against employees who joined the Litigation or
participate in the settlement as a result of their decision to do so.

      As a participant in this settlement, upon final approval of this settlement4 you affirm
and agree to be bound by the full and final release of Defendant and all “Releasees” of
the “Released FLSA Claims” (the “Released Claims”) in this lawsuit (as defined below),
and you affirm you will not sue for, or otherwise assert, any of the Released Claims against
Defendant or any of the Releasees.

       “Releasees” means Defendant Academy Mortgage Corporation (UT), and its parents,
divisions, subsidiaries, predecessors and successors, and its and their directors, officers,
members, fiduciaries, insurers, employees, attorneys and agents.

        “Released FLSA Claims” means any and all claims, obligations, demands, actions,
rights, causes of action and liabilities, whether known or unknown, against Academy that
were or could have been asserted in the Complaint or Amended Complaint in the Action
based exclusively on the Claim for the Claims Period, for alleged unpaid wages, overtime
compensation, liquidated or other damages, unpaid costs, penalties (including late payment
penalties), interest, attorneys’ fees, litigation costs, restitution or other compensation and
relief, arising under the FLSA for the time period between the FLSA Start Date and April


3
  If you have filed for individual or joint bankruptcy protection within the period beginning three years prior to
submitting your Consent in this litigation through the present, you may not be permitted to participate in this
settlement under the bankruptcy rules because some or all of your claim might belong to your bankruptcy
estate. You will need to check your personal records for your individual circumstance regarding the
bankruptcy (for example, the Chapter under which you filed, the timing of the filing and your current
indebtedness) and obtain legal advice from your bankruptcy attorney to determine if you are allowed to
participate in this settlement by accepting this payment. You must comply with all applicable bankruptcy laws
and rules.
4
  Under the Settlement Agreement, Academy has the right, but not the obligation, to terminate the settlement if
exclusions are timely submitted by at least 10% of the potential State Settlement Class members (who were not
FLSA Settlement Collective Members) for whom the state employment records reflect a “Worked in State” code for
California, Arizona and Colorado in the aggregate, within seven (7) days of notification from the Administrator of
the exclusions satisfying the condition precedent herein.


                                                        4
       Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 43 of 60



28, 2017.

       “Claim” means Plaintiffs’ allegation that the overtime premiums that Academy paid
its employees internally classified and paid as non-exempt for the hours that Defendant
compensated on its regularly scheduled pay periods, as contained in its payroll records
produced to Plaintiff for the Claim Periods prior to mediation, were paid at less than the full
required overtime premium amounts because the overtime premium amounts were
calculated and paid without factoring in the Bonuses amounts paid, resulting in non-
payment of overtime premiums on the Bonuses amounts paid for Plaintiffs’ work in the
work weeks in which Plaintiffs worked the recorded hours compensated by the Bonuses
within the Claim Periods, limited in scope to only those non-exempt employees who worked
overtime hours under applicable law in a work week for which the amounts of one or more
of the Bonuses were paid (except double pay, which is merely derivative of overtime hourly
rate pay) and received overtime premiums paid for those overtime hours that were
calculated and paid without factoring in the amounts that Academy actually paid as the
Bonuses at issue within the Claim Periods.

       “Claim Periods” means as follows:

              1.      For Performance Bonuses, from three years before you filed or
       submitted your Consent in the Litigation (your “FLSA Collective Start Date”) until
       the April 25, 2016 pay date.
              2.      For Signing Bonuses having a “clawback” period with a recoupment
       provision tied to remaining employed for a set number of months, from your FLSA
       Collective Start Date through April 28, 2017;
              3.      For Double Pay, from your FLSA Collective Start Date through April
       28, 2017;
              4.      For Lump Sum Holiday Pay, from your FLSA Collective Start Date
       through April 28, 2017; and
              5.      For Referral Bonuses, from your FLSA Collective Start Date through
       April 28, 2017.

        Upon the effective date after final approval, Academy releases any claims against you
arising out of your assertion of the Released FLSA Claims, and releases any claims against you
for recoupment or reimbursement of severance payments or sign-on bonuses paid. Academy
further agrees that participation in this settlement shall not be deemed to violate any prior release
or other covenant not to sue agreement between you and Academy.

       If you have any questions about anything other than a request for specific legal advice,
contact the Settlement Administrator:

                       [SETTLEMENT ADMINISTRATOR CONTACT INFO]

       The Settlement Administrator has been retained to exclusively handle all questions
regarding the settlement, calculations determining your payment, address updates, etc. (i.e.,
everything other than questions specifically requiring legal advice). If you need specific legal
advice regarding this case (except tax or bankruptcy law advice, which counsel cannot provide),


                                                 5
       Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 44 of 60



contact Plaintiffs’ Counsel:

                                        Bethany Hilbert
                                     Head Law Firm, LLC
                                  4422 N Ravenswood Ave
                                       Chicago, IL 60640
                                      Tel: (312) 690-7765
                                      Fax: (404) 796-7338
                               Email: bhilbert@headlawfirm.com

THIS NOTICE HAS BEEN AUTHORIZED BY THE HONORABLE CHARLES A.
PANNELL, JR., DISTRICT JUDGE. THE COURT HAS EXPRESSED NO OPINION
REGARDING THE MERITS OF THE PARTIES’ CLAIMS OR DEFENSES. PLEASE
DO NOT CONTACT THE COURT REGARDING THIS NOTICE.




                                             6
Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 45 of 60




                                 Tab B

            (Notice of Settlement: FLSA Settlement Collective
               Member And State Law Classes Member)




                                   1
        Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 46 of 60




                                      NOTICE OF SETTLEMENT

    George, et al v. Academy Mortgage Corporation (UT), No. 1:16-cv-00471-CAP, in the
        U.S. District Court for the Northern District of Georgia (the “Litigation”)

           A court authorized this notice. This is not a solicitation from a lawyer.

To: [Name of FLSA Settlement Collective Member and State Law Classes Member]

        You are receiving this Notice because you submitted a Consent to opt-in to the
Litigation, in response to a notice you received because you were paid as a non-exempt
employee by Defendant Academy Mortgage Corporation (UT) (“Academy” or “Defendant”)
and your overtime pay received was calculated based on your hourly rate of pay, but you
also received bonuses or other similar production/incentive compensation (each a “bonus”
and collectively “bonuses”) for work performed in an overtime week (i.e., a week in which
you worked more than forty (40) hours in a workweek) that was not included in the
calculation of your rate of pay for overtime premiums when Defendant calculated and paid
overtime premiums for the overtime hours recorded as worked during the time period in
which the bonus was earned, in one or more pay periods from the date three years preceding
the date you submitted your Consent (your “FLSA Collective Start Date”) through the end
of the relevant period defined below (the “Claim”).1 Plaintiffs in this Litigation asserted the
Claim alleging that this resulted in underpayment of overtime pay individually and on your
behalf in an alleged collective action under the Fair Labor Standards Act (“FLSA”), and on
behalf of you and the other similarly situated individuals who worked in the states of
Arizona, California, Colorado, Idaho, Illinois, Maryland, Ohio, and Washington as an
alleged class action under the applicable wage and hour laws of those states (“state law
classes”). Defendant disputes the allegations and admits no liability. Nonetheless,
Defendant in this Litigation has agreed to settle the Claim for all individuals who filed
opt-in Consents to join this Litigation by complying with the procedures set forth in this
Notice, and for the members of the state law class claims who did not file opt-in Consents to
join this Litigation. Under the Court-authorized Notice process, the Notice you received and
the Consent you submitted to join the Litigation authorized the representative plaintiff to
make settlement decisions on behalf of you and the collective group. The parties reached a
settlement, and the Court preliminarily approved the settlement on ______________. You
are, therefore, automatically a participant in this settlement, and you do not need to

1
  Because you were already paid overtime premiums in full for hours recorded as worked over 40 in a workweek at
time-and-a-half based on your hourly rate of pay, and because the bonus amounts at issue in the Litigation were paid
for all of your hours recorded as worked in the applicable bonus period (both regular and overtime hours), the only
additional overtime pay at issue for your FLSA claims in the Litigation was the additional one-half overtime
premium allegedly owed for overtime hours based on bonuses received. As a simple example (based on purely
hypothetical figures), if you had received a $100 monthly per-file production bonus for a month in which you
worked four 50-hour weeks (i.e., a $100 bonus paid for working 200 hours in the month (160 regular non-overtime
hours plus 40 overtime hours)), the total amount of additional one-half overtime premiums allegedly owed for that
bonus amount under the FLSA claim being settled in this Litigation was $10 for that month ($                   ∗ .5 ∗
40 overtime hours = $10).


                                                         2
        Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 47 of 60



take any action in order to participate in this settlement and receive your final
settlement payment as approved by the Court.

         Under the Settlement, Academy agrees to pay the total sum of (and not to exceed) Nine
Hundred Twenty-Five Thousand Dollars ($925,000.00) (the “Total Settlement Amount”) into a
Qualified Settlement Fund (“QSF”) in order to fully and finally resolve settlement of the Claim
for the Participating Class Members. The Total Settlement Amount is inclusive of the Settlement
Administrator’s administration costs; Class Counsel’s fees and costs (to be requested for
approval at 33% of the Total Settlement Amount for fees, and reimbursement of advanced
litigation costs); interest; back wages; liquidated/statutory damages or penalties; and service
payments to Named Plaintiffs, if awarded by the Court; arising out of the Claim. The Total
Settlement Amount covers the full amount of both the Participating Class Members’ W-2
withholdings (and state/local withholdings if applicable) on the wages portion of their Settlement
Payments, and any employer share of payroll taxes on the wages portion of the Settlement
Payments made to Participating Class Members, to be paid by the Settlement Administrator from
the QSF created for this settlement. No amount of the Total Settlement Amount will revert to
Defendant.

       Pursuant to the settlement approved by the Court, in return for your release of the
“Released FLSA Claims” and the “Released State Law Claims” as defined below that you
may have had against Defendant, based on preliminary settlement share calculations prior
to final calculations after factoring in any exclusions and reallocation of unclaimed
funds, your preliminarily approved total gross settlement amount you will receive is:

                                                       $xxx.xx.2

        Your share of this settlement was calculated based on your number of weeks worked
in a covered position during the relevant period, at your applicable multiplier which factored
in whether you joined the Litigation as an Opt-In Plaintiff or not, whether you worked in
one of the states covered by the state law classes or not, and the additional potential
damages, penalties and interest under the particular state wage and hour laws for those state
law classes over and above available FLSA damages for individuals who worked in those
states. No FLSA Collective Member will receive less than $200, and no participating
member of the state law classes who had not previously submitted a Consent to join the
Litigation will receive less than $100. Your Final Settlement Payment will be payable to
you in two checks. One check will be for one-third of your Final Settlement Payment
gross amount representing “back wages,”3 from which all applicable payroll taxes were
withheld and you will receive an IRS W-2 form for 2018. The second check for the
other two-thirds of your Final Settlement Payment gross amount represents “liquidated
damages,” for which no taxes were withheld and you will receive an IRS 1099 form for
2018.

2
  This gross amount will not decrease but may increase slightly upon final calculations after reallocation of any
funds allocated to a potential member of the state law classes who excludes themselves from the settlement
and/or fails to claim their offered FLSA Payment. The final amount, after any increase due to exclusions or
reallocation of unclaimed funds, will be your “Final Settlement Payment.”



                                                       3
        Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 48 of 60




        You will receive your Final Settlement Payment checks within the Court-authorized
distribution period after the close of the Notice period regarding this settlement, which
distribution date shall be no less than 100 days from the date of this notice. You will then
have ninety (90) days from the date on the checks within which to timely cash, deposit, or
otherwise negotiate your Settlement Checks. If you do not deposit, cash, or otherwise
negotiate one or both of your two Settlement Checks within the required time, the funds
will be deposited in your name with the appropriate state agency responsible for collecting
unclaimed funds and in accordance with the Settlement Agreement. You should seek your own
tax advice from a tax professional (not Plaintiffs’ Counsel) regarding any payments under
this Settlement Notice, and if you are involved in a bankruptcy proceeding,4 you should seek
your own bankruptcy law advice from a bankruptcy attorney (not Plaintiffs’ Counsel)
regarding this Settlement Notice.

        Whether you are a current or former employee of Defendant who is a participant in this
Settlement, Defendant will not take any action against employees who joined the Litigation or
participate in the settlement as a result of their decision to do so.

         As a participant in this settlement, upon final approval of this settlement5 you affirm
and agree to be bound by the full and final release of Defendant and all “Releasees” of
the “Released FLSA Claims” and the “Released State Law Claims” (the “Released
Claims”) in this lawsuit (as defined below), and you affirm you will not sue for, or otherwise
assert, any of the Released Claims against Defendant or any of the Releasees.

       “Releasees” means Defendant Academy Mortgage Corporation (UT), and its parents,
divisions, subsidiaries, predecessors and successors, and its and their directors, officers,
members, fiduciaries, insurers, employees, attorneys and agents.

        “Released FLSA Claims” means any and all claims, obligations, demands, actions,
rights, causes of action and liabilities, whether known or unknown, against Academy that
were or could have been asserted in the Complaint or Amended Complaint in the Action
based exclusively on the Claim for the Claims Period, for alleged unpaid wages, overtime
compensation, liquidated or other damages, unpaid costs, penalties (including late payment
penalties), interest, attorneys’ fees, litigation costs, restitution or other compensation and


4
  If you have filed for individual or joint bankruptcy protection within the period beginning three years prior to
submitting your Consent in this litigation through the present, you may not be permitted to participate in this
settlement under the bankruptcy rules because some or all of your claim might belong to your bankruptcy
estate. You will need to check your personal records for your individual circumstance regarding the
bankruptcy (for example, the Chapter under which you filed, the timing of the filing and your current
indebtedness) and obtain legal advice from your bankruptcy attorney to determine if you are allowed to
participate in this settlement by accepting this payment. You must comply with all applicable bankruptcy laws
and rules.
5
  Under the Settlement Agreement, Academy has the right, but not the obligation, to terminate the settlement if
exclusions are timely submitted by at least 10% of the potential State Settlement Class members (who were not
FLSA Settlement Collective Members) for whom the state employment records reflect a “Worked in State” code for
California, Arizona and Colorado in the aggregate, within seven (7) days of notification from the Administrator of
the exclusions satisfying the condition precedent herein.


                                                        4
      Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 49 of 60



relief, arising under the FLSA for the time period between the FLSA Start Date and April
28, 2017.

       “Released State Law Claims” means any and all claims, obligations, demands,
actions, rights, causes of action and liabilities, whether known or unknown, against
Academy that were or could have been asserted in the Complaint or Amended Complaint
based exclusively on the Claim for the Claims Period, for alleged unpaid wages, overtime
compensation, liquidated or other damages, unpaid costs, penalties (including late payment
penalties), interest, attorneys’ fees, litigation costs, restitution or other compensation and
relief arising under the statutes, regulations, or common law of Arizona, California,
Colorado, Idaho, Illinois, Maryland, Ohio, and Washington, for the time period between the
State Class Start Date and [_________________], the date the Court preliminarily approved
settlement.

       “Claim” means Plaintiffs’ allegation that the overtime premiums that Academy paid
its employees internally classified and paid as non-exempt for the hours that Defendant
compensated on its regularly scheduled pay periods, as contained in its payroll records
produced to Plaintiff for the Claim Periods prior to mediation, were paid at less than the full
required overtime premium amounts because the overtime premium amounts were
calculated and paid without factoring in the Bonuses amounts paid, resulting in non-
payment of overtime premiums on the Bonuses amounts paid for Plaintiffs’ work in the
work weeks in which Plaintiffs worked the hours compensated by the Bonuses within the
Claim Periods, limited in scope to only those non-exempt employees who worked overtime
hours under applicable law in a work week for which the amounts of one or more of the
Bonuses were paid (except double pay, which is merely derivative of overtime hourly rate
pay) and received overtime premiums paid for those overtime hours that were calculated and
paid without factoring in the amounts that Academy actually paid as the Bonuses at issue
within the Claim Periods.

       “Claim Periods” means as follows:

              1.      For Performance Bonuses, from three years before you filed or
       submitted your Consent in the Litigation (your “FLSA Collective Start Date”) and
       State Class Start Date until the April 25, 2016 pay date.
              2.      For Signing Bonuses having a “clawback” period with a recoupment
       provision tied to remaining employed for a set number of months, from the FLSA
       Collective Start Date and State Class Start Date through April 28, 2017;
              3.      For Double Pay, from the FLSA Collective Start Date and State Class
       Start Date through April 28, 2017;
              4.      For Lump Sum Holiday Pay, from the FLSA Collective Start Date and
       State Class Start Date through April 28, 2017; and
              5.      For Referral Bonuses, from the FLSA Collective Start Date and State
       Class Start Date through April 28, 2017.

        Upon the effective date after final approval, Academy releases any claims against you
arising out of your assertion of the Released FLSA Claims or Released State Law Claims, and



                                              5
       Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 50 of 60



releases any claims against you for recoupment or reimbursement of severance payments or sign-
on bonuses paid. Academy further agrees that participation in this settlement shall not be deemed
to violate any prior release or other covenant not to sue agreement between you and Academy.

       If you have any questions about anything other than a request for specific legal advice,
contact the Settlement Administrator:

                      [SETTLEMENT ADMINISTRATOR CONTACT INFO]

       The Settlement Administrator has been retained to exclusively handle all questions
regarding the settlement, calculations determining your payment, address updates, etc. (i.e.,
everything other than questions specifically requiring legal advice). If you need specific legal
advice regarding this case (except tax or bankruptcy law advice, which counsel cannot provide),
contact Plaintiffs’ Counsel:

                                           Bethany Hilbert
                                        Head Law Firm, LLC
                                     4422 N Ravenswood Ave
                                          Chicago, IL 60640
                                         Tel: (312) 690-7765
                                         Fax: (404) 796-7338
                                  Email: bhilbert@headlawfirm.com

THIS NOTICE HAS BEEN AUTHORIZED BY THE HONORABLE CHARLES A.
PANNELL, JR., DISTRICT JUDGE. THE COURT HAS EXPRESSED NO OPINION
REGARDING THE MERITS OF THE PARTIES’ CLAIMS OR DEFENSES. PLEASE
DO NOT CONTACT THE COURT REGARDING THIS NOTICE.




                                               6
Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 51 of 60




                                 Tab C

           (Notice of Settlement: non-FLSA Collective Member,
                        State Law Classes Member)




                                   1
        Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 52 of 60




        NOTICE OF SETTLEMENT AND OPPORTUNITY TO PARTICIPATE

      George, et al v. Academy Mortgage Corporation (UT), No. 1:16-cv-00471-CAP, in the
           U.S. District Court for the Northern District of Georgia ((the “Litigation”)

           A court authorized this notice. This is not a solicitation from a lawyer.

To: [Name of non-FLSA Collective member, State Law Class Member]

        You are receiving this Notice because you were paid as a non-exempt employee by
Defendant Academy Mortgage Corporation (UT) (“Academy” or “Defendant”) for working
in the states of Arizona, California, Colorado, Idaho, Illinois, Maryland, Ohio, or
Washington, and your overtime pay received was calculated based on your hourly rate of
pay, but you also received bonuses or other similar production/incentive compensation (each
a “bonus” and collectively “bonuses”) for work performed in an overtime week (i.e., a week
in which you worked more than forty (40) hours in a workweek or any other overtime hours
defined by state law) that was not included in the calculation of your rate of pay for
overtime premiums when Defendant calculated and paid overtime premiums for the
overtime hours recorded as worked during the time period in which the bonus was earned, in
one or more pay periods from the relevant state law class start date through the end of the
relevant period defined below (the “Claim”),1 but you did not timely submit a Consent to
opt-in to the Litigation in response to a notice distributed during the notice period of the
Litigation. Plaintiffs in this Litigation asserted the Claim alleging that this resulted in
underpayment of overtime pay individually and on behalf of all those who submitted
Consents in an alleged collective action under the Fair Labor Standards Act (“FLSA”), and
on behalf of you and the other similarly situated individuals who worked in the states of
Arizona, California, Colorado, Idaho, Illinois, Maryland, Ohio, and Washington as an
alleged class action under the applicable wage and hour laws of those states (“state law
classes”). Defendant disputes the allegations and admits no liability. Nonetheless,
Defendant in this Litigation has agreed to settle the Claim for all individuals who filed opt-
in Consents to join this Litigation and for the members of the state law classes who did not
file opt-in Consents to join this Litigation. The parties reached a settlement that includes
settlement of the Claim for the state law classes, and the Court preliminarily approved the
settlement on ______________. You are, therefore, automatically a participant in this
settlement unless you explicitly exclude yourself from this settlement; however, you


1
  Because you were already paid overtime premiums in full for hours recorded as worked over 40 in a workweek at
time-and-a-half based on your hourly rate of pay, and because the bonus amounts at issue in the Litigation were paid
for all of your hours recorded as worked in the applicable bonus period (both regular and overtime hours), the only
additional overtime pay at issue for your potential FLSA claims in the Litigation was the additional one-half
overtime premium allegedly owed for overtime hours based on bonuses received. As a simple example (based on
purely hypothetical figures), if you had received a $100 monthly per-file production bonus for a month in which you
worked four 50-hour weeks (i.e., a $100 bonus paid for working 200 hours in the month (160 regular non-overtime
hours plus 40 overtime hours)), the total amount of additional one-half overtime premiums allegedly owed for that
bonus amount under the FLSA claim being settled in this Litigation was $10 for that month ($       ∗ .5 ∗
40 overtime hours = $10).


                                                         2
        Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 53 of 60



will not receive your additional FLSA Payment unless you timely sign and return a
Claim Form, as described below.

         Under the Settlement, Academy agrees to pay the total sum of (and not to exceed) Nine
Hundred Twenty-Five Thousand Dollars ($925,000.00) (the “Total Settlement Amount”) into a
Qualified Settlement Fund (“QSF”) in order to fully and finally resolve settlement of the Claim
for the Participating Class Members. The Total Settlement Amount is inclusive of the Settlement
Administrator’s administration costs; Class Counsel’s fees and costs (to be requested for
approval at 33% of the Total Settlement Amount for fees, and reimbursement of advanced
litigation costs); interest; back wages; liquidated/statutory damages or penalties; and service
payments to Named Plaintiffs, if awarded by the Court; arising out of the Claim. The Total
Settlement Amount covers the full amount of both the Participating Class Members’ W-2
withholdings (and state/local withholdings if applicable) on the wages portion of their Settlement
Payments, and any employer share of payroll taxes on the wages portion of the Settlement
Payments made to Participating Class Members, to be paid by the Settlement Administrator from
the QSF created for this settlement. No amount of the Total Settlement Amount will revert to
Defendant.

       Pursuant to the settlement approved by the Court, if you do not timely submit a
Claim Form to claim your additional FLSA Payment, then in return for your release of the
“Released State Law Claims” as defined below that you may have had against Defendant,
your preliminarily approved total gross settlement amount you will receive if you do not file
a Claim Form and do not exclude yourself from the settlement will be:

                                       State Law Only Payment: $xxx.xx.

       If, however, you timely submit a Claim Form to claim your additional FLSA
Payment and thereby release “Released FLSA Claims” as defined below, then based on
preliminary settlement share calculations prior to final calculations after factoring in any
exclusions and reallocation of unclaimed funds, your preliminarily approved total gross
Additional FLSA Payment amount you will receive in addition to your State Law Only
Payment above will be:

                                     Additional FLSA Payment: $xxx.xx.2

        Your share of this settlement was calculated based on your number of weeks worked
in a covered position during the relevant period, at your applicable multiplier which factored
in whether you joined the Litigation as an Opt-In Plaintiff or not, whether you worked in
one of the states covered by the state law classes or not, and the additional potential
damages, penalties and interest under the particular state wage and hour laws for those state
law classes over and above available FLSA damages for individuals who worked in those
states. No FLSA Collective Member will receive less than $200, and no participating

2
 This gross amount will not decrease but may increase slightly upon final calculations after reallocation of any
funds allocated to a potential member of the state law classes who excludes themselves from the settlement
and/or fails to claim their offered FLSA Payment. The final amount, after any increase due to exclusions or
reallocation of unclaimed funds, will be your “Final Settlement Payment.”


                                                       3
         Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 54 of 60



member of the state law classes who had not previously submitted a Consent to join the
Litigation will receive less than $100. Your Final Settlement Payment will be payable to
you in two checks. One check will be for one-third of your Final Settlement Payment
gross amount representing “back wages,” from which all applicable payroll taxes were
withheld and you will receive an IRS W-2 form for 2018. The second check for the
other two-thirds of your Final Settlement Payment gross amount represents “liquidated
damages,” for which no taxes were withheld and you will receive an IRS 1099 form for
2018.

       If you do not exclude yourself from the settlement, you will receive your Final
Settlement Payment checks within the Court-authorized distribution period after the close of
the Notice period regarding this settlement, which distribution date shall be no less than 100
days from the date of this notice. You will then have ninety (90) days from the date on the
checks within which to timely cash, deposit, or otherwise negotiate your Settlement Checks.
If you do not deposit, cash, or otherwise negotiate one or both of your two Settlement
Checks the funds will be deposited with the appropriate state agency responsible for collecting
unclaimed funds and in accordance with the Settlement Agreement. You should seek your
own tax advice from a tax professional (not Plaintiffs’ Counsel) regarding any payments
under this Settlement Notice, and if you are involved in a bankruptcy proceeding,3 you
should seek your own bankruptcy law advice from a bankruptcy attorney (not Plaintiffs’
Counsel) regarding this Settlement Notice.

        Whether you are a current or former employee of Defendant, if you participate in this
Settlement, Defendant will not take any action against employees who joined the Litigation or
participate in the settlement as a result of their decision to do so.

        You have four separate options with regards to this Settlement. You can: (1) timely file a
Claim Form under the procedures explained below, and thereby claim your additional FLSA
Payment for also releasing FLSA Released Claims; (2) do nothing, and therefore receive a lesser
amount of settlement payment for releasing only State Law Released Claims; (3) request to be
excluded from the settlement entirely by excluding yourself from the State Law Class, and
therefore not receive any settlement payment; or (4) object to the settlement and/or request by
Class Counsel for an award from the settlement fund of attorney’s fees, service award to the
named plaintiffs, and reimbursement of expenses, and receive a settlement payment.

         Details about each option and how it would affect your rights are explained below:

    1.       Claim Your Additional FLSA Payment. If you sign and return a Claim Form to the
             Settlement Administrator by [date 60 days from first issuance of Notice], you will be

3
  If you have filed for individual or joint bankruptcy protection within the period beginning three years prior to
submitting your Consent in this litigation through the present, you may not be permitted to participate in this
settlement under the bankruptcy rules because some or all of your claim might belong to your bankruptcy
estate. You will need to check your personal records for your individual circumstance regarding the
bankruptcy (for example, the Chapter under which you filed, the timing of the filing and your current
indebtedness) and obtain legal advice from your bankruptcy attorney to determine if you are allowed to
participate in this settlement by accepting this payment. You must comply with all applicable bankruptcy laws
and rules.


                                                        4
         Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 55 of 60



             paid your Additional FLSA Payment in addition to your State Law Only Payment,
             you will have consented to join the FLSA Collective Action and, by that act, you
             affirm and agree to be bound by the full and final release of Defendant and all
             “Releasees” of the “Released FLSA Claims” and “Released State Law Claims” in this
             lawsuit as defined below (and Academy will have released certain claims against you
             as defined below), and you affirm you will not sue for, or otherwise assert, any of
             those released claims against Defendant or any of the Releasees.

    2.       Do Nothing. If you do nothing in response to this Notice, then upon final approval of
             the settlement by the Court,4 you will receive your State Law Only Payment from this
             settlement, you will be deemed to have waived and released only the Released State
             Law Claims defined below (and Academy will have released certain claims against
             you as defined below), and you affirm you will not sue for, or otherwise assert, any of
             those released claims against Defendant or any of the Releasees. .

    3.       Request Exclusion From Settlement. To exclude yourself entirely from the
             settlement, you must submit a “Request for Exclusion” from the state law classes, in
             writing to the Settlement Administrator at its address listed below, with a postmark
             date of no later than [45 days after Notice distribution date]. This Request for
             Exclusion must include your name and address, and must state: (1) that you are
             requesting to be excluded from the Parties’ settlement in the case George, et al v.
             Academy Mortgage Corporation (UT), No. 1:16-cv-00471-CAP, in the U.S. District
             Court for the Northern District of Georgia; and (2) that you understand that by
             excluding yourself from the settlement, you will receive no funds in conjunction with
             the settlement of this case. If you exclude yourself, you will not participate in these
             proceedings, nor will you receive any recovery from the settlement. You will also
             retain the right to assert any claims you may have against Defendant relating to the
             Claim for which the deadline to file such claims has not already expired; however,
             Academy will not have released any claims against you by this settlement, including
             any claims it may have against you for recoupment or reimbursement of severance
             payments or sign-on bonuses paid.

    4.       File Objection. You can only object to the terms of the Settlement and/or to the
             attorneys’ request for fees and costs or to the Plaintiffs’ requests for a service award if
             you do not submit a timely and complete “Request for Exclusion.” You may both
             object to the Settlement or to the award requests and participate in the Settlement. In
             order to object to the Settlement and/or request for fees and expenses, you must file a
             copy of your written objection bearing the style of the case (George, et al v. Academy
             Mortgage Corporation (UT), No. 1:16-cv-00471-CAP (N.D. Ga.)) with the Clerk’s
             Office, U.S. District Court for the Northern District of Georgia, Richard B. Russell
             Federal Building, 2211 United States Courthouse, 75 Ted Turner Drive, SW, Atlanta,
             GA 30303-3309, and mail a copy of your written objection to the Settlement

4
  Under the Settlement Agreement, Academy has the right, but not the obligation, to terminate the settlement if
exclusions are timely submitted by at least 10% of the potential State Settlement Class members (who were not
FLSA Settlement Collective Members) for whom the state employment records reflect a “Worked in State” code for
California, Arizona and Colorado in the aggregate, within seven (7) days of notification from the Administrator of
the exclusions satisfying the condition precedent herein.


                                                        5
       Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 56 of 60



           Administrator at its address listed below no later than [45 days after Notice
           distribution date]. Any written objection must be signed and state each specific
           reason in support of your objection and any legal support for each objection. PLEASE
           DO NOT TELEPHONE THE COURT.

           If you submit a timely objection, you may also appear, at your own expense, at the
           Final Approval Hearing. However, to appear at the Final Approval Hearing in Court,
           you must first submit a “Notice of Intention to Appear at the Final Approval Hearing”
           – which is currently set for _____ at ______________, in Courtroom 2307, U.S.
           District Court for the Northern District of Georgia, Richard B. Russell Federal
           Building, 2211 United States Courthouse, 75 Ted Turner Drive, SW, Atlanta, GA
           30303-3309. You can represent yourself, or you may appear through your own
           attorney if you or your attorney also file a “Notice of Appearance” bearing the style
           of the case with the Clerk’s Office, U.S. District Court for the Northern District of
           Georgia, Richard B. Russell Federal Building, 2211 United States Courthouse, 75
           Ted Turner Drive, SW, Atlanta, GA 30303-3309, and deliver copies to each of the
           attorneys listed herein, no later than [21 days prior to final approval hearing].

       “Releasees” means Defendant Academy Mortgage Corporation (UT), and its parents,
divisions, subsidiaries, predecessors and successors, and its and their directors, officers,
members, fiduciaries, insurers, employees, attorneys and agents.

        “Released State Law Claims” means any and all claims, obligations, demands,
actions, rights, causes of action and liabilities, whether known or unknown, against
Academy that were or could have been asserted in the Complaint or Amended Complaint
based exclusively on the Claim for the Claims Period, for alleged unpaid wages, overtime
compensation, liquidated or other damages, unpaid costs, penalties (including late payment
penalties), interest, attorneys’ fees, litigation costs, restitution or other compensation and
relief arising under the statutes, regulations, or common law of Arizona, California,
Colorado, Idaho, Illinois, Maryland, Ohio, and Washington, for the time period between the
State Class Start Date and [_________________], the date the Court preliminarily approved
settlement.

         “Released FLSA Claims” means any and all claims, obligations, demands, actions,
rights, causes of action and liabilities, whether known or unknown, against Academy that
were or could have been asserted in the Complaint or Amended Complaint in the Action
based exclusively on the Claim for the Claims Period, for alleged unpaid wages, overtime
compensation, liquidated or other damages, unpaid costs, penalties (including late payment
penalties), interest, attorneys’ fees, litigation costs, restitution or other compensation and
relief, arising under the FLSA for the time period of three years preceding the preliminary
approval date and April 28, 2017.

       “Claim” means Plaintiffs’ allegation that the overtime premiums that Academy paid
its employees internally classified and paid as non-exempt for the hours that Defendant
compensated on its regularly scheduled pay periods, as contained in its payroll records
produced to Plaintiff for the Claim Periods prior to mediation, were paid at less than the full
required overtime premium amounts because the overtime premium amounts were


                                               6
       Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 57 of 60



calculated and paid without factoring in the Bonuses amounts paid, resulting in non-
payment of overtime premiums on the Bonuses amounts paid for Plaintiffs’ work in the
work weeks in which Plaintiffs worked the hours compensated by the Bonuses within the
Claim Periods, limited in scope to only those non-exempt employees who worked overtime
hours under applicable law in a work week for which the amounts of one or more of the
Bonuses were paid (except double pay, which is merely derivative of overtime hourly rate
pay) and received overtime premiums paid for those overtime hours that were calculated and
paid without factoring in the amounts that Academy actually paid as the Bonuses at issue
within the Claim Periods.

       “Claim Periods” means as follows:

              1.      For Performance Bonuses, from the maximum look-back period under
       the applicable statute of limitations for your state (the “State Class Start Date”) until
       the April 25, 2016 pay date.
              2.      For Signing Bonuses having a “clawback” period with a recoupment
       provision tied to remaining employed for a set number of months, from the State
       Class Start Date through April 28, 2017;
              3.      For Double Pay, from the State Class Start Date through April 28,
       2017;
              4.      For Lump Sum Holiday Pay, from the State Class Start Date through
       April 28, 2017; and
              5.      For Referral Bonuses, from the State Class Start Date through April
       28, 2017.

        Upon the effective date after final approval, Academy releases any claims against you
arising out of your assertion of the Released State Law Claims, and releases any claims against
you for recoupment or reimbursement of severance payments or sign-on bonuses paid. Academy
further agrees that participation in this settlement shall not be deemed to violate any prior release
or other covenant not to sue agreement between you and Academy.

       If you have any questions about anything other than a request for specific legal advice,
contact the Settlement Administrator:

                       [SETTLEMENT ADMINISTRATOR CONTACT INFO]

       The Settlement Administrator has been retained to exclusively handle all questions
regarding the settlement, calculations determining your payment, address updates, etc. (i.e.,
everything other than questions specifically requiring legal advice). If you need specific legal
advice regarding this case (except tax or bankruptcy law advice, which counsel cannot provide),
contact Plaintiffs’ Counsel:

                                             Bethany Hilbert
                                           Head Law Firm, LLC
                                         4422 N Ravenswood Ave
                                            Chicago, IL 60640
                                           Tel: (312) 690-7765


                                                  7
    Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 58 of 60



                                Fax: (404) 796-7338
                         Email: bhilbert@headlawfirm.com

THIS NOTICE HAS BEEN AUTHORIZED BY THE HONORABLE CHARLES A.
PANNELL, JR., DISTRICT JUDGE. THE COURT HAS EXPRESSED NO OPINION
REGARDING THE MERITS OF THE PARTIES’ CLAIMS OR DEFENSES. PLEASE
DO NOT CONTACT THE COURT REGARDING THIS NOTICE.




                                    8
Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 59 of 60




                              Tab D
                (Reminder Notice: Uncashed Checks)
     Case 1:16-cv-00471-CAP Document 28-1 Filed 11/29/18 Page 60 of 60




                      Notice: George v. Academy Mortgage Corporation (UT)
  Settlement Reminder Notice:

       Recently, you should have received Settlement Checks for your
participation in the settlement of a class and collective action for alleged unpaid
overtime wages in the case of George v. Academy Mortgage Corporation (UT), No.
1:16-cv-00471-CAP (N.D. Ga.). If you wish to recover your settlement payment, you
must negotiate the Settlement Checks previously sent to you within the time
limited period of 90 days from the check date.

       If you did not receive or no longer have the Settlement Checks, or have any
questions except for legal advice, please immediately contact the Settlement
Administrator, ______________, at [FULL CONTACT INFO]. If you need legal
advice (except tax or bankruptcy law advice), please contact Plaintiff’s counsel
Head Law Firm, LLC at 312-690-7765 or bhilbert@headlawfirm.com.

       If you do not cash/deposit the Settlement Check by [INSERT DATE]
                                                                  DATE], it will
be void, the Settlement Administrator will issue a stop payment order, and the
funds will be submitted in your name to your applicable state agency under
applicable state unclaimed property laws.
